Sharpstein, J., dissenting:
The following instruction, in which the Court said, “ If you believe, beyond a reasonable doubt, from the evidence, that the defendant commenced the affray with the deceased, in which the mortal wound was given, then his fear of danger, if really entertained, would not justify him in taking the life of the deceased,” can not, in my judgment, be reconciled with that provision of the Penal Code which makes homicide justifiable, when committed by a person in the lawful defense of such person, even if he was the assailant, if he had really and in good faith endeavored to decline any further struggle before the homicide was committed. (Pen. C., § 177.) This error, if error it be, is repeated in several other instructions.